Per Curiam.

All of the incidents involved in this disciplinary action show a continuing pattern of neglect on the part of respondent. When an attorney enters into an attorney-client relationship he must be diligent in the performance of the services for which he has been retained. A failure on the part of an attorney to do the work for which a client has paid him a fee is tantamount to theft of that fee from the client.
*18When faced with similar cases in the past, this court has suspended attorneys for periods of from one year to an indefinite period for neglect of duty in legal matters entrusted to them. See Ohio State Bar Assn. v. Renshaw (1977), 49 Ohio St. 2d 192 [3 O.O.3d 250], and Columbus Bar Assn. v. Dickinson (1962), 173 Ohio St. 291 [19 O.O.2d 193].
This court finds that respondent did violate DR 1-102(A)(6), DR 6-101(A)(3), DR 6-102, and DR 7-101(A)(2). Respondent’s almost cavalier disregard of matters entrusted to him by his clients not only reflects adversely on him but also on the entire legal profession. Conduct such as respondent’s requires more than a mere public reprimand, which he encourages the court to impose upon him.
It is the judgment of this court that the respondent be suspended from the practice of law in the state of Ohio for a period of one year.

Judgment accordingly.

Celebrezze, C.J., W. Brown, Sweeney, Locher, Holmes, C. Brown and J. P. Celebrezze, JJ., concur.